Citation Nr: 1429637	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain.

2. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 10 percent for residuals of injury to the right knee.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water.

5. Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water.

6. Entitlement to service connection for a bladder disability, to include as due to exposure to contaminated water and to include as due to prostate cancer.
7. Entitlement to service connection for lymph node cancer, to include as due to exposure to contaminated water.

8. Entitlement to service connection for broken right leg and ankle, claimed as due to service-connected radiculopathy of the right lower extremity and/or service-connected residuals of injury to right knee.

9. Entitlement to a temporary total disability rating for surgical convalescence for a broken right leg and ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1973 and from January 1975 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 (lumbosacral strain, right lower extremity radiculopathy, and right knee), and February 2012 (prostate cancer, bladder cancer, lymph node cancer, right leg and ankle fracture, and surgical convalescence rating) of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2014, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issue of entitlement to an allowance for an automobile and adaptive equipment or adaptive equipment only has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain; entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity; entitlement to a disability rating in excess of 10 percent for residuals of injury to the right knee; and entitlement to service connection for a bladder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 2009 rating decision denied entitlement to service connection for prostate cancer, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2. Evidence received since the time of the final June 2009 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for prostate cancer.

3. During his active duty service, the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran is presumed to have been exposed to contaminated water during active duty.

4. The probative, competent evidence of record is in equipoise as to whether it is at least as likely as not that the Veteran's prostate cancer was causally related to active duty, due to the Veteran's exposure to contaminated water at Camp Lejeune.

5. The most probative, competent evidence does not demonstrate a diagnosis of a lymphatic disability at any time during the pendency of the appeal.

6. The most probative, competent evidence does not demonstrate that a broken right leg and ankle are causally related to or aggravated by service-connected radiculopathy of the right lower extremity or service-connected residuals of injury to the right knee.

7. As the Veteran is not service-connected for a broken right leg and ankle, a temporary total disability rating for surgical convalescence for a broken right leg and ankle is not warranted.

CONCLUSIONS OF LAW

1. The June 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since the June 2009 rating decision with respect to the claim of entitlement to service connection for prostate cancer is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for lymph node cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5. The criteria for service connection for broken right leg and ankle have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6. The criteria for the assignment of a temporary total disability rating for surgical convalescence for broken right leg and ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.29, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board reopens the claim of entitlement to service connection for prostate cancer, which represents a full grant of that issue on appeal.  As such, further discussion as to VA's duties to notify and assist in connection with this issue is rendered moot.

Letters dated in June 2011 and September 2011 satisfied the duty to notify provisions with respect to the service connection claims for prostate cancer, lymph node cancer, and broken right leg and ankle, as well as the claim of entitlement to a temporary total convalescence rating, and included notification of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, VA has satisfied the duty to assist the Veteran with respect to the claims decided herein.  The record contains the Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, records from the Social Security Administration, and lay evidence.  In addition, the Veteran underwent multiple VA examinations in connection with his claims.  The VA examiners reviewed the record, completed physical examinations, and provided clinical findings and opinions with adequate rationale, citing to pertinent evidence in the record.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  
   
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the March 2014 hearing, the VLJ identified the issues and solicited information to ascertain the presence of any evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran in connection with the claims decided herein, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


New and material evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the June 2009 rating decision, nor did he perfect an appeal to the rating decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, malignant tumors will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

In the June 2009 rating decision, the RO denied the claim of entitlement to service connection for prostate cancer based on the absence of an in-service injury, illness, or event, and the lack of evidence showing the Veteran served in the Republic of Vietnam for presumptive service connection purposes.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the June 2009 rating decision that addresses at least one of these bases or presents a new theory of entitlement upon which service connection may be granted.  Evidence received since the June 2009 rating decision includes private treatment records and lay statements asserting the Veteran's prostate cancer was the result of his in-service exposure to contaminated water.  The record shows the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated, and therefore, his exposure to contaminated water is presumed.  A July 2011 private treatment record shows Dr. D. Miller stated the Veteran's prostate cancer "could have been caused by exposure to contaminated drinking water (agent orange) during training at Camp Lejeune many years ago."  In a July 2011 letter, Dr. M. Sheehan reported that the Veteran was operated on for prostate cancer in November 2008 and that his prostate cancer could have been caused by exposure to contaminated drinking water during training at Camp Lejeune many years ago.

Upon review, the Board finds these statements are both new and material evidence sufficient to reopen the Veteran's claim.  The statements are new in that they had not been previously considered by VA, and they are "material" because they relate to unestablished facts necessary to substantiate the underlying service connection claim.  Namely, the private physicians' statements present a new theory of entitlement to service connection and relate the Veteran's prostate cancer to his presumed in-service exposure to contaminated water.  Therefore, the Board finds these statements raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water, is reopened.  Justus, 3 Vet. App. at 512-13.

Prostate cancer

The Veteran asserts that he developed prostate cancer as the result of his exposure to contaminated water at Camp Lejeune.  

First, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of cancer, to include prostate cancer.  In addition, the record indicates that the Veteran was first diagnosed with prostate cancer in August 2007, approximately 32 years following his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the Veteran does not assert that he has experienced continuous symptoms associated with prostate cancer since active duty.  Thus, the evidence does not show that prostate cancer manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection may not be granted on a presumptive basis.  

VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down by February 1985. 

In 2008, the National Academy of Sciences' National Research Council (NRC) and The Agency for Toxic Substances and Disease Registry (ATSDR) initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association 
include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune during a portion of his active military service from May 1973 to July 1973.

The next step is to verify, with medical evidence obtained through a VA medical examination or other authoritative medical sources, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  The record shows the Veteran was diagnosed with prostate cancer and underwent a DaVinci Procedure Robotic prostatectomy in 2007.  

As reported above, the Veteran submitted statements from two private physicians providing a positive nexus between his prostate cancer and his in-service exposure to contaminated water.  Conversely, after a review of the evidence, a physical examination of the Veteran, and a review of the pertinent medical studies discussed above, in December 2011 a VA examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by the claimed in-service exposure.  The VA examiner reported that there was no documented connection between exposure to contaminated water and the development of prostate cancer in the listed literature.  According to the VA examiner, while the etiology of prostate cancer is unknown, risk factors included advancing age, ethnicity (African American), genetic factors, and possible dietary choices (not water).  In this case, the VA examiner found it significant that the Veteran was 57 and of African American descent.

Here, the Board finds that the evidence of record is in equipoise as to whether the Veteran's prostate cancer is due to exposure to contaminated water at Camp Lejeune during service.  While the private physicians, Dr. Miller and Dr. Sheehan, did not provide rationale for the positive nexus opinions, the Board also notes that the rationale provided for the December 2011 VA examiner's opinion is inadequate.  While the Veteran was noted to have nonservice-related risk factors for prostate cancer (name age and ethnicity), the examiner did not state, and the VA does not recognize, that the presence of such risk factors alone excludes the Veteran from service connection for prostate cancer.  Also, the VA examiner did not exclude the Veteran's exposure to contaminated water in service as being a cause of the Veteran's prostate cancer.  While the VA examiner noted that literature does not document a connection between exposure to contaminated water and prostate cancer, applicable law pertaining to Camp Lejeune cases, as outlined above, reflect no such requirement.  Rather, although no "presumptive" disease is attributed to service at Camp Lejeune by statute, regulation or VA policy, medical evidence indicating a disease may be related to the water contaminants is for consideration.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Finally, the December 2011 VA examiner did not reconcile his opinion with the opinions then of record by Dr. Miller and Dr. Sheehan.  While Dr. Miller stated that the Veteran's prostate cancer "could have been caused by exposure to contaminated drinking water (agent orange) during training at Camp Lejeune many years ago," Dr. Sheehan reported that the Veteran's prostate cancer "could have been caused by exposure to contaminated drinking water during training at Camp Lejeune many years ago."  The Board recognizes that the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).  As such, the Board finds the language utilized by both private physicians is inconclusive and therefore limits the probative value of the opinions.  (Furthermore, the Board notes that Dr. Miller correlated the contaminated drinking water with Agent Orange, which is inconsistent with the medical research and findings.)  However, the standard to be met in a service connection case is not that the evidence must be sufficient to definitively establish that the disability at issue is due to service, but rather, sufficient to establish that it is at least as likely as not that the disability is related to service.  Such standard has been met in this case.   

The Board acknowledges the Veteran's statements that his prostate cancer was related to his in-service exposure to contaminated water.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of prostate cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of prostate cancer is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of prostate cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's prostate cancer is due to exposure to contaminated water at Camp Lejeune.  With resolution of doubt in the Veteran's favor, service connection for prostate cancer as due to exposure to contaminated water at Camp Lejeune is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Lymph node cancer

The Veteran asserts that he had lymph node cancer due to his in-service exposure to contaminated water.  

In this case, the Board finds it determinative that the medical evidence does not demonstrate a diagnosis of a lymphatic disability, to include lymph node cancer, during the pendency of the appeal or a recent diagnosis of a lymphatic disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the December 2011 VA examiner determined that the Veteran did not currently have, nor had he ever been diagnosed with a lymphatic condition.  On examination, the Veteran reported that he did not have lymph node cancer that was a primary cancer.  He claimed that his prostate cancer had spread to two neighboring lymph nodes.  Since surgery in 2007, no further spread to his lymph nodes had been detected.  The VA examiner did not provide an etiological opinion because the Veteran did not have primary lymph node cancer.

Additionally, VA treatment records and private treatment records do not demonstrate that a lymphatic disability, to include lymph node cancer, was diagnosed at any time during the pendency of the appeal.  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this respect, the Board is also cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The Veteran filed his initial service connection claim in June 2011.  VA treatment records and private treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a lymphatic disability prior to June 2011.  The only documentation concerning cancer is related to the diagnosis and treatment of the Veteran's primary prostate cancer in 2007.  As such, the Board finds the evidence does not demonstrate a diagnosis of a current lymphatic disability, to include lymph node cancer, for the purpose of service connection.

The Board acknowledges the Veteran's assertions that he suffered from lymph node cancer and recognizes that he is competent to provide evidence about symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a lymphatic disability, to include lymph node cancer, is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose lymph node cancer, as he has not been shown to have the medical training necessary to do so.  

In this case, the Veteran reported his symptoms to the December 2011 VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the Veteran's medical records, the VA examiner did not provide a diagnosis of a lymphatic disability.  In addition, the clinical evidence does not demonstrate a diagnosis of a lymphatic disability, to include lymph node cancer, at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of lymph node cancer.  

Without evidence of a diagnosis of a current disability, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Broken right leg and ankle

The Veteran broke his right leg and ankle in a work accident in June 2011.  He asserts that due to his service-connected radiculopathy of the right lower extremity and service-connected residuals of injury to the right knee, he had no feeling in his right leg and foot.  As a result, his right leg and foot got twisted while he was getting into a golf cart and he fell, breaking his right tibia and fibula.  

Here, the Veteran does not allege that his broken right leg and ankle are directly related to active duty.  As such, the Board will focus its analysis on the theory of secondary service connection.  In this respect, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Here, the competent clinical evidence is against a finding that the Veteran's broken right leg and ankle were proximately due to, the result of, or chronically aggravated by, a service-connected disability.  In December 2011, the Veteran underwent VA examination in connection with his claim.  The VA examiner noted the Veteran had a healing fracture of the right ankle with retained hardware.  The Veteran reported that while at work he had twisted his right leg with his right foot under a golf cart and fell onto the concrete parking lot, breaking the ankle at the junction with his lower leg.  He asserted that the numbness in his right calf from his service-connected radiculopathy and his service-connected right knee condition prevented him from feeling his foot under the golf cart and therefore he was unable to remove his foot in time.  After a review of the Veteran's medical records and a physical examination, the VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  Specifically, the VA examiner stated it was difficult to connect the Veteran's fall with the localized numbness in his right calf or his right knee tendonitis.  The VA examiner found the Veteran's contention that the numbness prevented him from feeling the pressure of the golf cart on his foot and leg was inconsistent with the reported pain in his right knee, which he had reported since 1975.  In addition, the VA examiner found it significant that the Veteran was overweight and was 57 years old.  The VA examiner stated it was more likely that the Veteran's weight, deconditioning, and normal wear and tear on his knee joint were the major factors in his inability to move his leg to prevent the fall. 


The evidence demonstrates that the VA examiner reviewed the Veteran's relevant medical history, to include the VA treatment records and private treatment records, and considered the Veteran's statements concerning the accident and injury.  The VA examiner also completed a physical examination and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board affords the VA examiner's opinion significant probative value.  In this case, the VA examiner specifically attributed the Veteran's broken right leg and ankle to multiple factors that did not include a service-connected disability.  Additionally, the Veteran does not assert that his service-connected disabilities aggravated his broken leg and ankle, and the medical evidence does not reflect any findings of such aggravation.  

The Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of a broken right leg and ankle.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  The Veteran has not been shown to have had the requisite medical training.  In this case, the probative medical evidence provides a negative opinion concerning a nexus between the Veteran's broken right leg and ankle and his service-connected radiculopathy of the right lower extremity and residuals of injury to the right knee.  In addition, the Board finds the Veteran's lay statements regarding his symptoms and the injury are inconsistent, a finding supported by the December 2011 VA examiner's opinion.  Whereas the Veteran asserts his right knee and radiculopathy cause him pain, with respect to the accident he asserted that he could not feel his right leg and foot.  As such, the Board finds the Veteran's lay statements deserve less probative value than the VA examiner's medical opinion.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for broken right leg and ankle, to include as secondary to service-connected radiculopathy of the right lower extremity and residuals of injury to the right knee.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Temporary total disability rating

A temporary total disability rating will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery with severe postoperative residuals.  38 C.F.R. § 4.30.  As set forth above, service connection is not warranted for a broken right leg and ankle, for which the Veteran underwent open reduction, internal fixation of the right distal fibula in June 2011.  Therefore, a temporary total disability rating for surgical convalescence of the nonservice-connected broken right leg and ankle is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for lymph node cancer is denied.

Entitlement to service connection for broken right leg and ankle is denied.

Entitlement to a temporary total disability rating for surgical convalescence for broken right leg and ankle is denied.


REMAND

Chronic lumbosacral strain; Radiculopathy of the right lower extremity; Residuals of injury to the right knee

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

In this case, the Veteran last underwent VA examination in connection with his chronic lumbosacral strain and radiculopathy of the right lower extremity in November 2012, and he last underwent VA examination for his right knee in December 2011.  At the March 2014 hearing, the Veteran testified that physicians had changed the medications for his back as recently as February 2014.  In addition, he asserted that he had experienced incapacitating episodes within the past year and that the pain had become more severe, to include the radiating pain down his right leg.  With respect to his right knee, the Veteran asserted that he now experienced symptoms of weakness, pain, swelling, dislocation, and instability.  Upon review, the Board finds that the Veteran's statements are enough to require new VA examinations to determine the current nature and severity of his service-connected disabilities.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2012 to the present from the VA Medical Center in Richmond, Virginia, and any associated outpatient clinics.  Further, as the Veteran testified that there might be outstanding private treatment records pertinent to the appeal, the RO should request that the Veteran identify all non-VA health care providers who have treated him for his chronic lumbosacral strain, radiculopathy of the right lower extremity, and residuals of injury to the right knee, and then obtain any identified private treatment records.  In particular, the RO should contact Dr. M. Sheehan to obtain any outstanding private treatment records.

Bladder Disability

Initially, the Board notes that the Veteran has asserted entitlement to service connection for a bladder disability based on both a theory of direct service connection and a theory of secondary service connection in connection with his prostate cancer.  In December 2011, the Veteran underwent VA examination in connection with his claim.  Because the VA examiner found the Veteran's prostate cancer was not causally related to active duty, the VA examiner did not provide an opinion with respect to the Veteran's bladder disability.  Therefore, it appears the VA examiner focused solely on the theory of secondary service connection, and did not address direct incurrence as an etiology.  Further, as outlined above, service connection has been granted for prostate cancer.  As such, the Board finds that remand is warranted for a medical opinion as to whether any bladder disability is directly related to active duty, to include as due to exposure to contaminated water, or is proximately due to or aggravated by service-connected prostate cancer.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claims file, VBMS file, or Virtual VA file all outstanding VA treatment records from the VA Medical Center in Richmond, Virginia, and any associated outpatient clinic dated from December 2012 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Request that the Veteran identify the names, addresses, and dates of treatment for all non-VA health care providers from whom he has sought treatment for his service-connected chronic lumbosacral strain, radiculopathy of the right lower extremity, and residuals of injury to the right knee.  After securing the necessary releases, attempt to obtain copies of treatment records identified by the Veteran, to include any outstanding treatment records from Dr. M. Sheehan.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any treatment records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence; however, if he obtains and submits the missing evidence, the claim will be re-adjudicated if necessary.

3. Schedule the Veteran for VA examinations to ascertain the current nature and severity of his service-connected chronic lumbosacral strain, radiculopathy of the right lower extremity, and residuals of injury to the right knee.  The Veteran's electronic and paper claims file, and a copy of this remand, should be made available to the examiner(s) in conjunction with the examination.  Any medically indicated tests should be accomplished.  

With respect to the Veteran's back disability, the examiner should specifically state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine the active range of motion of the Veteran's lumbar spine in degrees, by use of a goniometer, noting by comparison the normal ranges of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner should state at what degree the pain begins.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected back disability, expressed in terms of the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination.  

In addition, an opinion must be provided as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use or during flare-ups.  Finally, it must be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71(a) (2013), and if so, the frequency and total duration of such episodes over the course of the past 12 months.

With respect to the Veteran's radiculopathy of the right lower extremity, the examiner should indicate the degree of paralysis of the sciatic nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy. 

Concerning the Veteran's right knee, all ranges of motion of the right knee, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint in the knee under DeLuca v. Brown, 8 Vet. App. 202 (1995); the presence or absence of instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion into the joint.  
 
4. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 
 
5. Forward the Veteran's claims file, to include the VBMS file and Virtual VA file, to the examiner who provided the December 2011 medical opinion, or an alternate substitute if unavailable, to obtain addendum opinions as to:

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a bladder disability causally related to active duty, to include as due to exposure to contaminated water at Camp Lejeune; or

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a bladder disability proximately due to, or chronically aggravated by, service-connected disability, to include now service-connected prostate cancer.  

In providing the requested opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for all opinions expressed, to include citation to specific medical documents and clinical findings, must be included in the examination report.

6. Thereafter, re-adjudicate the claims of entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain; entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity; entitlement to a disability rating in excess of 10 percent for residuals of injury to the right knee; and entitlement to service connection for a bladder disability, to include as due to service-connected disability.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


